DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-12 and 16-23 are pendingClaims 13-15 were previously withdrawn from consideration
Claim 2 is now canceled
Claims 21-23 are new
Claims 1, 8, 9, 16, 17 and 20 are currently amended
Claims 1, 3-12 and 16-23 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 07/23/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 5 states “sheets of the filters.” and instead should state “sheets of the plurality of.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 3 states “wherein the filters” and instead should recite “wherein the plurality of filters” to maintain consistency.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Lines 13 and 24 each states “mass ppt”.  Did Applicant intend to recite “mass ppm” instead?  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the following test” on line 4, “the content of one kind of the particles” on line 12, and “the content of one kind of the ions” on line 15.  There is insufficient antecedent basis for these limitations in the claim.  Claims 3-12 and 16-23 are also rejected since these claims depend on claim 1.
Claim 21 recites the limitation "the following test” on line 4, “the content of one kind of the particles” on line 13, and “the
Claim 22 recites the limitation "the following test” on line 6, and “the content of one kind of the particles” on line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation "the following test” on line 4, “the content of one kind of the particles” on line 12, and “the content of one kind of the ions” on line 15.  There is insufficient antecedent basis for these limitations in the claim.

Response to Arguments
Applicant’s arguments, see Remarks filed on 11/04/2021, with respect to current claims 1, 3-12 and 16-23 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
A new set of claim objections regarding claims 8, 9 and 23 are now made (see above).
The previous 112(b) claim rejections regarding previous claims 8-11 have been considered and are now withdrawn.  However, a new set of 112(b) claim rejections are now made (see above).


Allowable Subject Matter
Claims 1, 3-12 and 16-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Primary Examiner
Art Unit 1773